On the court’s own motion, order of the Appellate Division will be affirmed with costs, and judgment absolute ordered against appellants on their stipulation, unless within 30 days appellants make application to withdraw the appeal herein, in which event leave to do so is hereby granted, with costs. The decision at the Appellate Division having been on the facts, this court would be bound in any event to affirm and render judgment absolute. (CPLR 5615; see Cohen and Karger, Powers of the New York Court of Appeals, pp 295-296, 304-305.)